         Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 1 of 18




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

SOUTH WIND WOMEN’S CENTER               )
LLC, d/b/a TRUST WOMEN                  )
OKLAHOMA CITY, on behalf of itself,     )
its physicians and staff, and its patients,
                                        )
et al.,                                 )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )         Case No. CIV-20-277-G
                                        )
J. KEVIN STITT in his official capacity )
as Governor of Oklahoma et al.,         )
                                        )
      Defendants.                       )

                                          ORDER

       Now before the Court is the Motion for Attorney’s Fees (Doc. No. 133) filed

regarding counsel for the three Plaintiffs1 in this matter. Defendants2 have responded (Doc.

No. 135), and Plaintiffs have filed a Reply (Doc. No. 137). As outlined below, the Court

finds that Plaintiffs are entitled to an award of reasonable attorney’s fees, as well as their



1
 Plaintiffs are: South Wind Women’s Center LLC, d/b/a Trust Women Oklahoma City, on
behalf of itself, its physicians and staff, and its patients; Larry A. Burns, DO, on behalf of
himself, his staff, and his patients; and Comprehensive Health of Planned Parenthood Great
Plains, Inc., on behalf of itself, its physicians and staff, and its patients.
2
  The named Defendants are: J. Kevin Stitt in his official capacity as Governor of
Oklahoma; Michael Hunter in his official capacity as Attorney General of Oklahoma;
David Prater in his official capacity as District Attorney for Oklahoma County; Greg
Mashburn in his official capacity as District Attorney for Cleveland County; Gary Cox in
his official capacity as Oklahoma Commissioner of Health; and Mark Gower in his official
capacity as Director of the Oklahoma Department of Emergency Management.
Pursuant to Federal Rule of Civil Procedure 25(d), the following are hereby substituted as
defendants in this matter: current Attorney General John M. O’Connor for Michael Hunter;
and current Commissioner of Health Lance Frye, MD, for Gary Cox.
          Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 2 of 18




uncontested request for nontaxable expenses, but that their request as submitted is

excessive in several respects and that the award shall be reduced accordingly.

   I.      Background

        On March 24, 2020, in connection with the ongoing COVID-19 pandemic, the

Governor of Oklahoma issued an amended version of Executive Order 2020-07, which

provided in Paragraph 18: “Oklahomans and medical providers in Oklahoma shall

postpone all elective surgeries, minor medical procedures, and non-emergency dental

procedures until April 7, 2020.” Compl. Ex. 1, EO 2020-07 (4th Am.) ¶ 18 (Doc. No. 1-

1); see also Compl. ¶¶ 1-2. On March 27, 2020, the Governor stated in a press release that

the postponement referenced in the Executive Order applied to “any type of abortion

services as defined in 63 O.S. § 1-730(A)(1) [that] [is] not a medical emergency as defined

in 63 O.S. § 1-738.1[A] or otherwise necessary to prevent serious health risks to the unborn

child’s mother.” Compl. Ex. 2, Press Release at 1 (Doc. No. 1-2). On April 1, 2020, the

Governor amended the prior Executive Order by extending the postponement of elective

surgeries and minor medical procedures “until April 30, 2020.” Pls.’ Notice Ex. 1, EO

2020-07 (7th Am.) ¶ 18 (Doc. No. 38-1).

        Plaintiffs, who are providers of abortion services in Oklahoma, brought this lawsuit

on March 30, 2020, pursuant to 42 U.S.C. § 1983, challenging the suspension of abortion

services as a violation of due process and equal protection. The following day, Plaintiffs

filed a Motion for Temporary Restraining Order and/or Preliminary Injunction (Doc. No.

16). Defendants, who are Oklahoma state officials, filed a Response in Opposition (Doc.

Nos. 54, 82). A reply and a surreply followed. See Doc. Nos. 84, 86, 87, 96.


                                             2
         Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 3 of 18




       The Court conducted a telephonic hearing on April 3, 2020, and granted Plaintiffs’

Motion in part, evaluating the relevant factors and issuing a written temporary restraining

order (“TRO”) on April 6, 2020. See S. Wind Women’s Ctr. LLC v. Stitt, No. CIV-20-277-

G, 2020 WL 1677094 (W.D. Okla. Apr. 6, 2020) (Temporary Restraining Order).

Although Plaintiffs had requested that enforcement of the Executive Order and Press

Release be enjoined as to provision of all surgical and medication abortion services, the

TRO instead prohibited enforcement to the following extent:

       1. The prohibition on surgical abortions may not be enforced with respect
          to any patient who will lose her right to lawfully obtain an abortion in
          Oklahoma on or before the date of expiration of the Executive Order; and
       2. The prohibition on medication abortions may not be enforced.

Id. at *6 (stating that the TRO will expire on April 20, 2020, absent extension by the Court).

       Defendants immediately filed an interlocutory appeal to challenge the TRO, moving

the Tenth Circuit Court of Appeals to expedite their appeal and also to stay the TRO.

Plaintiffs were ordered to respond to the appellate motions within one and two days,

respectively. See Pls.’ Mem. (Doc. No. 133-1) at 9. On April 13, 2020, the Tenth Circuit

granted Defendants’ motion to expedite but dismissed Defendants’ appeal for lack of

jurisdiction and denied as moot the motion to stay the TRO. See S. Wind Women’s Ctr.

LLC v. Stitt, 808 F. App’x 677, 681 (10th Cir. 2020).

       On April 16, 2020, the Governor issued Second Amended Executive Order No.

2020-13, which further revised the directive regarding elective surgeries and minor medical

procedures. See Defs.’ Suppl. Br. Ex. 1, EO 2020-13 (2nd Am.) ¶ 22 (Doc. No. 102-1).

On that same date, the Governor issued Executive Memorandum No. 2020-02, which



                                              3
         Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 4 of 18




provided guidance to “be [used] when elective surgeries are performed.” Defs.’ Suppl. Br.

Ex. 2, EM 2020-02, at 2 (Doc. No. 102-2). And on April 20, 2020, the Governor issued

Third Amended Executive Order No. 2020-13, which amended the relevant portion of the

Second Amended Executive Order. See Defs.’ Notice Ex. 1, EO 2020-13 (3rd Am.) ¶ 22

(Doc. No. 106-1).

       Accordingly, as of April 20, 2020, the effect of these Executive Orders, the Press

Release, and the Executive Memorandum, absent Court intervention, was “to prevent

abortion providers statewide from lawfully performing an elective surgical abortion until:

(a) April 24, 2020, for abortions where delay until April 30, 2020, or thereafter would make

surgical abortion unavailable under Oklahoma law; or (b) April 30, 2020, for abortions

where delay until that date or thereafter would not make surgical abortion unavailable

under Oklahoma law. Further, the effect . . . , absent any Court intervention, [was] to

prevent abortion providers statewide from lawfully performing an elective medication

abortion until April 30, 2020.” S. Wind Women’s Ctr. LLC v. Stitt, 455 F. Supp. 3d 1219,

1226 (W.D. Okla. 2020) (Preliminary Injunction) (footnote omitted).

       On April 20, 2020, the Court held a telephonic hearing regarding Plaintiffs’ request

for issuance of a preliminary injunction. See Doc. No. 113. That same date, the Court

issued a Preliminary Injunction, again ordering that some restrictions in the Executive

Orders may be enforced but some may not:

       1. Effective[] immediately, the prohibition on surgical abortions may not be
       enforced with respect to any patient for whom a delay in receipt of the
       surgical abortion to April 24, 2020, would render elective abortion
       unavailable to that patient under Oklahoma law; and



                                             4
           Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 5 of 18




         2. Effective Friday, April 24, 2020, the prohibition on surgical abortions may
         not be enforced as to any patient; and

         3. Effective[] immediately, the prohibition on medication abortions may not
         be enforced as to any patient.

S. Wind Women’s Ctr., 455 F. Supp. 3d at 1232 (stating that the terms of the Preliminary

Injunction would remain in place until further order of the Court).

         Defendants filed a second interlocutory appeal, along with motions seeking a stay

of the Preliminary Injunction. Plaintiffs timely responded to the motions within two days.

Pls.’ Mem. at 12. On April 27, 2020, the Tenth Circuit denied Defendants’ motions but

issued a briefing schedule, asking the parties to address whether the appeal was now moot.

Id. On August 18, 2020, following briefing, the Tenth Circuit concluded that Defendants’

appeal was moot due to the expiration of the State’s remaining abortion restrictions on

April 30, 2020. See S. Wind Women’s Ctr. LLC v. Stitt, 823 F. App’x 677, 680 (10th Cir.

2020). The appellate court rejected Defendants’ request to vacate this Court’s Preliminary

Injunction, holding that it was instead “appropriate to follow the usual practice” and leave

the injunction order undisturbed. Id. at 682.

         On October 8, 2020, upon stipulation by the parties, the Court deemed this matter

dismissed without prejudice and entered judgment. See Doc. Nos. 126, 127.

   II.      Attorney’s Fee Awards Under 42 U.S.C. § 1988(b)

         Plaintiffs’ cited statute, 42 U.S.C. § 1988, “allows the award of ‘a reasonable

attorney’s fee’ to ‘the prevailing party’ in various kinds of civil rights cases, including suits

brought under § 1983.” Fox v. Vice, 563 U.S. 826, 832-33 (2011) (quoting 42 U.S.C. §

1988(b)). “When a plaintiff succeeds in remedying a civil rights violation . . . he serves


                                                5
            Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 6 of 18




‘as a “private attorney general,” vindicating a policy that Congress considered of the

highest priority.’” Id. at 833 (quoting Newman v. Piggie Park Enters., Inc., 390 U.S. 400,

402 (1968)).

          [P]laintiffs may receive fees under § 1988 even if they are not victorious on
          every claim. A civil rights plaintiff who obtains meaningful relief has
          corrected a violation of federal law and, in so doing, has vindicated
          Congress’s statutory purposes. That “result is what matters,” we explained
          in Hensley v. Eckerhart, 461 U.S. 424, 435, 103 S.Ct. 1933, 76 L.Ed.2d 40
          (1983): A court should compensate the plaintiff for the time his attorney
          reasonably spent in achieving the favorable outcome, even if “the plaintiff
          failed to prevail on every contention.” Ibid.

Fox, 563 U.S. at 834.

          “Determining a ‘reasonable attorney’s fee’ is a matter that is committed to the sound

discretion of a trial judge, but the judge’s discretion is not unlimited.” Perdue v. Kenny A.

ex rel. Winn, 559 U.S. 542, 558 (2010) (citation omitted) (explaining that the court must

“provide a reasonably specific explanation” of its fee determination). The fee applicant

must “submit appropriate documentation to meet ‘the burden of establishing entitlement to

an award.’”       Fox, 563 U.S. at 838 (quoting Hensley, 461 U.S. at 437).           But “the

determination of fees should not result in a second major litigation,” and trial courts

“should not . . . become green-eyeshade accountants.” Id. (internal quotation marks

omitted). Accordingly, “trial courts may take into account their overall sense of a suit” and

“may use estimates in calculating and allocating an attorney’s time.” Id.

   III.      Plaintiffs’ Request for Attorney’s Fees

          Plaintiffs’ Motion initially requested $548,143.75 in attorney’s fees for 1658.69

hours of work performed. See Pls.’ Mot. at 1-2; Pls.’ Mem. at 20, 22, 23-24 (presenting



                                                6
         Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 7 of 18




this figure as the “lodestar” of number of hours reasonably expended multiplied by a

reasonable hourly rate); see also City of Burlington v. Dague, 505 U.S. 557, 559, 562

(1992) (discussing the lodestar calculation). In support of their Motion, Plaintiffs have

presented affidavits and timesheets from their counsel, as well as affidavits from two local

attorneys. See Fox, 563 U.S. at 838; LCvR 54.2.

       During briefing, Plaintiffs voluntarily recalculated and reduced this fee request by

$25,089.00 to exclude 95.7 hours of work and include billing by only their three main

attorneys as to “internal case conferences, court hearings, and conferences with defense

counsel.” Pls.’ Reply at 11 & n.9; see also Pls.’ Reply Ex. 1 (Doc. No. 137-1) at 2-4. The

Court therefore relies upon Plaintiffs’ reduced proposed award of $523,054.75 as the

starting point for considering their Motion. See Pls.’ Reply at 11.

       Defendants have set forth various objections to Plaintiffs’ fee request, which the

Court considers in turn.3

          A. Plaintiffs’ Limited Success

       A plaintiff “prevails” for purposes of 42 U.S.C. § 1988(b) “when actual relief on the

merits of his claim materially alters the legal relationship between the parties by modifying


3
  Defendants do not dispute that the hourly rates claimed by Plaintiffs’ counsel are
reasonable or that Plaintiffs are entitled to fees incurred for work performed on the two
interlocutory appeals. See Pls.’ Mem. at 20, 22, 28. See generally Blum v. Stenson, 465
U.S. 886, 895 (1984) (“‘[R]easonable fees’ under § 1988 are to be calculated according to
the prevailing market rates in the relevant community, regardless of whether plaintiff is
represented by private or nonprofit counsel.”); In re Natural Gas Royalties Qui Tam Litig.,
845 F.3d 1010, 1024 (10th Cir. 2017) (“[A] district court [may] award attorney fees related
to an interlocutory appeal to parties who prevail on interlocutory review in this court, and
who subsequently become prevailing parties under Title VII or another fee-shifting
provision at the conclusion of merits proceedings.” (internal quotation marks omitted)).


                                             7
         Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 8 of 18




the defendant’s behavior in a way that directly benefits the plaintiff.” Farrar v. Hobby,

506 U.S. 103, 111-12 (1992). There is no serious dispute that Plaintiffs are the “prevailing

party” for purposes of § 1988(b). See id. at 109 (“[P]laintiffs may be considered ‘prevailing

parties’ for attorney’s fees purposes if they succeed on any significant issue in litigation

which achieves some of the benefit the parties sought in bringing suit.” (internal quotation

marks omitted)); Kan. Jud. Watch v. Stout, 653 F.3d 1230, 1238 (10th Cir. 2011)

(explaining that a preliminary injunction can serve as the basis for a prevailing-party fee

award where the injunction “provide[s] at least some relief on the merits of the plaintiff’s

claim(s)”—i.e., where the injunction “(a) affords relief sought in the plaintiff’s complaint

and (b) represents an unambiguous indication of probable success on the merits”).

       Having concluded that Plaintiffs have prevailed, it remains for the Court “to

determine what fee is ‘reasonable.’” Hensley, 461 U.S. at 433. “[T]he ‘reasonable fee’

inquiry is not as ‘generous a formulation’ as the ‘prevailing party’ inquiry.” Sinajini v. Bd.

of Educ. of San Juan Cnty. Sch. Dist., 53 F. App’x 31, 35-36 (10th Cir. 2002) (alteration

omitted) (quoting Farrar, 506 U.S. at 114). The Court considers various factors in making

this inquiry, “including the important factor of the ‘results obtained.’” Hensley, 461 U.S.

at 434; see id. at 429-31, 434-37.

           Where a plaintiff has obtained excellent results, his attorney should
       recover a fully compensatory fee. Normally this will encompass all hours
       reasonably expended on the litigation, and indeed in some cases of
       exceptional success an enhanced award may be justified. In these
       circumstances the fee award should not be reduced simply because the
       plaintiff failed to prevail on every contention raised in the lawsuit. Litigants
       in good faith may raise alternative legal grounds for a desired outcome, and
       the court’s rejection of or failure to reach certain grounds is not a sufficient
       reason for reducing a fee. The result is what matters.


                                              8
         Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 9 of 18




           If, on the other hand, a plaintiff has achieved only partial or limited
       success, the product of hours reasonably expended on the litigation as a
       whole times a reasonable hourly rate may be an excessive amount. This will
       be true even where the plaintiff’s claims were interrelated, nonfrivolous, and
       raised in good faith. Congress has not authorized an award of fees whenever
       it was reasonable for a plaintiff to bring a lawsuit or whenever conscientious
       counsel tried the case with devotion and skill. Again, the most critical factor
       is the degree of success obtained.

           ....

           There is no precise rule or formula for making these determinations. The
       district court may attempt to identify specific hours that should be eliminated,
       or it may simply reduce the award to account for the limited success. The
       court necessarily has discretion in making this equitable judgment.

Id. at 435-37 (footnote and citation omitted).

       Defendants argue that Plaintiffs achieved only “partial success,” in that the Court

enjoined enforcement of the State’s emergency mandates as to some, but not all, of the

restrictions imposed. Thus, Defendants argue, the Court should assess a 50% reduction to

Plaintiffs’ lodestar calculation prior to any additional reductions. See Defs.’ Resp. at 11-

13. Plaintiffs reply that no such reduction is warranted but, if one is applied, it should be

no more than 5-10% of the fee award. See Pls.’ Reply at 8.

       Though they did not obtain the full relief sought, Plaintiffs did not achieve a merely

“technical” or formal victory. See Farrar, 506 U.S. at 113-15. While the Court’s Orders

gave credence to the State’s broad power to respond to a public health emergency, they

also fulfilled Plaintiffs’ purpose of protecting their civil rights against specific unwarranted

exercises of that power. See S. Wind Women’s Ctr., 2020 WL 1677094, at *6; S. Wind

Women’s Ctr., 455 F. Supp. 3d at 1232.




                                               9
        Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 10 of 18




       Having “considered the relationship between the amount of the fee awarded and the

results obtained,” the Court finds that a 15% adjustment is sufficient and appropriate “in

light of the time necessarily devoted to the litigation as a whole and the general overall

success of the plaintiffs.” Hensley, 461 U.S. at 437; Jane L. v. Bangerter, 61 F.3d 1505,

1511 (10th Cir. 1995). The Court notes that while Plaintiffs initially challenged the State’s

emergency mandates to the full extent that they impeded abortion services, following the

entry of the April 6, 2020 TRO Plaintiffs largely confined their arguments to sustaining the

status quo post the TRO. Therefore, the Court reduces the requested fee award by 15

percent, or $78,458.21, resulting in a potential award of $444,596.54.

          B. The Duration of the Case

       Defendants next argue that Plaintiffs’ fee request is excessive given the abbreviated

nature of both the district-court and appellate-court proceedings. Defendants contrast this

case with other abortion-restriction challenges and argue that granting the requested fee

would amount to an unfair windfall to Plaintiffs. See Defs.’ Resp. at 13-16.

       Defendants are correct that the Court may consider “the customary fee” and awards

ordered in “similar cases” in assessing the reasonableness of a fee award. Hensley, 461

U.S. at 430 n.3. The comparators selected by Defendants—cases that involve abortion

restrictions in general, rather than restrictions imposed for the purpose of addressing the

Covid-19 pandemic—are not usefully similar, however.            Regardless of any party’s

underlying motivations, the actual question presented in this case was not so much about

abortion—after all, counsel agreed for purposes of the case that access to abortion was a

fundamental right protected by the Fourteenth Amendment—as it was the extent to which


                                             10
        Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 11 of 18




a state may impede upon civil liberties during a health emergency. Neither Plaintiffs nor

Defendants point the Court to fee awards in any of the other civil rights challenges made

to restrictions enacted or ordered as part of a state’s response to Covid-19. The Court is

aware of one similar matter: an agreed award of $451,351.60 “in satisfaction of all claims

for costs and attorneys’ fees” to parties who challenged Alabama’s emergency orders

restricting the provision of abortion services “during the COVID-19 pandemic.” Order at

2, Robinson v. Marshall, No. 2:19-cv-00365 (M.D. Ala. Aug. 12, 2020), ECF No. 184.

That award is consistent with the request made by Plaintiffs in this case.

       Defendants’ broad attack on Plaintiffs’ fee request as being excessive in relation to

other cases fails to show the type of comparison needed to meaningfully “challeng[e] the

accuracy and reasonableness of the hours charged.” Blum, 465 U.S. at 892 n.5; cf. Hensley,

461 U.S. at 430 n.3 (noting that the court may consider “time limitations” and “the novelty

and difficulty of the questions” in determining the amount of a fee award). No blanket

reduction is warranted on this basis.

          C. Additional “Parallel” Litigation

       Defendants contend that Plaintiffs “copied” their arguments and authority from

filings submitted in a lawsuit initiated in Texas one week earlier than this lawsuit and that

Plaintiffs’ request therefore should be reduced as to hours claimed in connection with

filings here.   Specifically, Defendants argue that Plaintiffs used, “nearly verbatim,”

language that had been used by the plaintiffs in the Texas litigation, citing in particular the

jointly filed Complaint and Motion for Temporary Restraining Order and/or Preliminary

Injunction and many of the supporting declarations presented in this Court. See Defs.’


                                              11
        Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 12 of 18




Resp. at 16-21 (citing examples). Defendants therefore request a significant reduction in

Plaintiffs’ time claimed through March 31, 2020, the date Plaintiffs’ Motion was filed.

       The Court finds this objection to be well taken. While drafting such documents is

not purely clerical in nature, and the documents had to be tailored to the particular facts of

this case, there is considerable overlap seen in Defendants’ cited examples that “should

have saved significant time in drafting” the Complaint, the Motion, and declarations.

Catholic Benefits Ass’n LCA v. Azar, Nos. CIV-14-240-R, CIV-14-685-R, 2018 WL

3876615, at *12 (W.D. Okla. Aug. 15, 2018). The relevant time entries therefore reflect

excessive time spent on items largely duplicative of those in other litigation, particularly

with regard to the attorneys’ work on supporting declarations. See, e.g., Cukor Timesheet

(Doc. No. 133-7) at 2 (citing 18.9 hours spent working on a declaration that repeated

portions of the witness’s statements already filed in the Texas case).

       The supporting records reflect 332.6 hours spent on this matter by Plaintiffs’

attorneys from March 25, 2020, through March 31, 2020, totaling $103,986.50 in fees. See

Tu Timesheet (Doc. No. 133-4) at 2; Cukor Timesheet at 2; Tyrrell Timesheet (Doc. No.

133-9) at 2; Goldstein Timesheet (Doc. No. 133-12) at 2; Barrett Timesheet (Doc. No. 133-

15) at 2; Rosa Timesheet (Doc. No. 133-17) at 2-3; Salgado Timesheet (Doc. No. 133-20)

at 2; Patton Timesheet (Doc. No. 133-25) at 2. Plaintiffs already have reduced the March

25-31, 2020 period of the fee request by $7297.50 (eliminating 27.9 hours), resulting in a

request of $96,689.00. See supra; Pls.’ Reply at 11 & n.9; Pls.’ Reply Ex. 1, at 3. The

Court further reduces the fee award by $29,006.70 (30% of this portion) to account for the

excess time spent on filings submitted in this Court through March 31, 2020.


                                             12
         Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 13 of 18




           D. Overstaffing

       Defendants argue that Plaintiffs’ counsel “inflated their fees by overstaffing this

case.” Defs.’ Resp. at 21. They first point to Plaintiffs’ use of nine attorneys and advise

that, seeing as how Defendants handled this case with three attorneys, “one attorney for

each Plaintiff, plus local counsel” would have been reasonable. Id. at 22; see id. at 21-23.

       The retention of counsel by three discrete nongovernmental plaintiffs to initiate and

pursue a civil rights lawsuit invokes different practical and logistical concerns than a state

attorney general’s representation of five state officials in their official capacities. Thus, the

mere facts that Plaintiffs used nine attorneys while Defendants used three does not indicate

that Plaintiffs’ staffing was excessive, particularly given the simultaneous trial-court and

appellate-court proceedings that were involved. Cf. Tu Decl. ¶ 62 (Doc. No. 133-2)

(explaining that “this case required significant time and . . . labor by multiple attorneys for

several reasons,” including its “complex nature and expedited schedule,” repeated

modifications to the State’s emergency orders, and the stay-at-home orders and other

pandemic restrictions then in place).

       Defendants additionally argue that Plaintiffs’ counsel inefficiently duplicated some

tasks, including reviewing documents, attending hearings, and communicating with each

other. See Defs.’ Resp. at 23-15. As noted above, however, Plaintiffs already have

voluntarily reduced their request by $25,089 to account for duplicative billing on certain

of these items. Having reviewed the cited time entries, the Court finds that the claimed

hours are reasonable and that further reduction is unnecessary.




                                               13
        Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 14 of 18




          E. Failure to Reasonably Delegate Tasks

       Defendants next object that Plaintiffs failed to properly allocate tasks between

senior and junior attorneys. See Defs.’ Resp. at 25-27 (arguing that Plaintiffs’ bills reflect

“that half their district court work and over half their appellate work was handled by

attorneys billing at partner rates even though there were five attorneys available at lower

rates”). Defendants specifically point to certain time entries submitted by Plaintiffs’

attorneys Goldstein, Lambiase, Tu, and Salgado. See id.

       With one exception, the Court rejects this argument. “[A]ssigning more work to

partners than associates is not per se unreasonable,” and a client may want a partner’s

“particular attention and experience” in a complex case. Catholic Benefits Ass’n, 2018 WL

3876615, at *10. “Senior attorneys are also often able to complete certain tasks more cost-

effectively, despite their higher rates, based on experience.” Id. In addition, Plaintiffs

already have exercised billing judgment by omitting hours worked and opting not to seek

compensation for numerous attorneys, paralegals, and staff who worked on this case. See

Tu Decl. ¶¶ 54, 56, 58, 60; Goldstein Decl. ¶¶ 6, 8 (Doc. No. 133-10); Salgado Decl. ¶¶

17-18 (Doc. No. 133-18); cf. Awad v. Ziriax, No. CIV-10-1186-M, 2014 WL 1660650, at

*2 (W.D. Okla. Apr. 25, 2014) (declining to reduce the prevailing party’s hours where

there were “complex issues briefed” and the party’s counsel already had made “significant

deductions of hours from the fee application”).

       With respect to the billing of Ms. Goldstein, however, the records reflect that in her

claimed 319.1 hours of work, she engaged in a significant number of tasks that appear to

have been assignable to associates at lower billing rates. For example, she billed 168.5


                                             14
        Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 15 of 18




hours in the first three weeks on this case—more than that billed by either of her associate

attorneys. See Goldstein Timesheet at 2-4. The Court finds that a reduction of her total

hours by 25% (or 79.8 hours) is required, which reduces the fee award by $35,910.00 (79.8

hours x $450/hour billing rate).

           F. Block Billing

       Block billing is “the time-keeping method by which each lawyer and legal assistant

enters the total daily time spent working on a case, rather than itemizing the time expended

on specific tasks.” Robinson v. City of Edmond, 160 F.3d 1275, 1284 n.9 (10th Cir. 1998)

(internal quotation marks omitted).

       Defendants assert that certain of Plaintiffs’ attorneys improperly block billed to

some extent, by failing to “record[] their time in separate entries,” and that such vague time

entries should be disregarded as inadequate to evidence the reasonableness of the work

performed. Defs.’ Resp. at 28. Defendants’ contention is largely baseless, as the records

submitted by Plaintiffs are generally detailed, with the majority of the attorneys’ time

“allotted to specific tasks.” Robinson, 160 F.3d at 1285. While there are a few instances

where an attorney grouped two or more tasks into a single time entry, the records

“sufficiently allow[] the court to determine the time allotted by [Plaintiffs’] attorneys to

specific tasks and the reasonableness of that time.” Cadena v. Pacesetter Corp., 224 F.3d

1203, 1215 (10th Cir. 2000). The Court declines to reduce the fee award on this basis. See

id.; see also Crumpacker v. Kan., Dep’t of Human Res., 474 F.3d 747, 757 (10th Cir. 2007)

(“The law does not require the district court to reduce its fee award where it finds no

difficulty in evaluating the propriety of an attorney’s billing.”).


                                              15
        Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 16 of 18




          G. Fees on Fees

       “An award of reasonable attorneys’ fees may include compensation for work

performed in preparing and presenting the fee application,” but “not every hour expended

on a fee request is necessarily reasonable or compensable.” Mares v. Credit Bureau of

Raton, 801 F.2d 1197, 1205 (10th Cir. 1986). Defendants challenge Plaintiffs’ request for

“fees on fees”: that is the 184.5 hours, totaling $61,683.50, for the time spent preparing

their attorney’s fees request. See Pls.’ Mem. at 22-24. According to Defendants, “[a]ny

private client would be shocked to receive such a bill simply for being billed.” Defs.’ Resp.

at 30. Defendants claim that the request for fees associated with counsel’s efforts to

exercise billing judgment amounts to Plaintiffs “seek[ing] a reward for their lack of

diligence in managing their own bills.” Id. at 31.

       In arguing that Plaintiffs’ fees-on-fees compensation should be equal to no more

than 10% of the fee award for work done on the merits, Defendants state:

       Although the Tenth Circuit has never addressed the proper proportion of fees
       on fees to the fee award, see Valdez v. Squier, 676 F.3d 935, 950 (10th Cir.
       2012), the general rule applied in other circuits is that fees on fees should be
       no more than 10% of the fee award itself. See Ustrak[v. Fairman, 851 F.2d
       983, 988 (7th Cir. 1988)]; see also Uphoff v. Elegant Bath, Ltd., 176 F.3d
       399, 411 (7th Cir. 1999); Joung v. Oral Prosthetics Lab., LLC, No.
       1:15CV973, 2016 WL 5902932, at *2 (E.D. Va. Oct. 11, 2016).

Defs.’ Resp. at 30. Defendants’ description of these authorities is misleading. In Valdez,

the Tenth Circuit upheld an award of attorney’s fees and declined to reach the defendant’s

argument that the fees-on-fees aspect of the award was disproportionate. See Valdez, 676

F.3d at 941-42, 950. And Defendants’ cited cases do not support the proposition that there

is a “general rule” of a ten-percent maximum of “the fee award” applied in “other circuits.”


                                             16
          Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 17 of 18




Rather, each of these decisions addresses the reasonableness of hours allowed for the

specific fee petition, and they do not purport to establish a preferred ratio for either hours

or dollars. See Ustrak, 851 F.2d at 986, 987-88 (disallowing two-thirds of hours worked

on fee petition, with no discussion of the corresponding fee amount); Uphoff, 176 F.3d at

404, 411 (finding the district court’s reduction for fees-on-fees to 1.6 hours was

“reasonably related” to the “just under 100 hours” spent litigating the merits of the case,”

with no mention of corresponding award amount); Joung, 2016 WL 5902932, at *1, *2

(reducing fees-on-fees hours by roughly two-thirds from the requested “nearly 40% of the

hours billed”). The distinction between hours and dollars is important, as is accurately

characterizing the relevant authorities.

         Having reviewed the records, the Court does find that the work performed on the

fee application is excessive as submitted. See Lambiase Timesheet (Doc. No. 133-23) at 3

(submitting 57.5 hours of work at $375 an hour); Cukor Timesheet at 5-6 (submitting 54

hours of work at $275 an hour). Accordingly, the Court reduces the time for these attorneys

to 15 hours apiece for the fee application, resulting in a reduction to the fee award of

$26,662.50.

   IV.      Plaintiffs’ Request for Expenses

         Plaintiffs additionally request an award of $2176.99 for nontaxable expenses related

to this litigation. See Pls.’ Mem. at 28-29; Expense Statements (Doc. Nos. 133-5, 133-13,

133-21, 133-26). “Reasonable expenses incurred in representing a client in a civil rights

case should be included in the attorney’s fee award if such expenses are usually billed in

addition to the attorney’s hourly rate.” Case v. Unified Sch. Dist. No. 233, 157 F.3d 1243,


                                               17
        Case 5:20-cv-00277-G Document 142 Filed 08/23/21 Page 18 of 18




1257 (10th Cir. 1998). Defendants offer no objection to this request, and the Court finds

that the amount is reasonable and supported by Plaintiffs’ documentation. Accordingly,

this request is GRANTED.

                                    CONCLUSION

      For the reasons stated herein, Plaintiffs’ Motion for Attorney’s Fees (Doc. No. 133)

is GRANTED IN PART and DENIED IN PART. The Court finds that an award to

Plaintiffs of $355,734.33 is reasonable under the circumstances of this case, comprising

$353,017.34 in attorney’s fees and $2716.99 in nontaxable expenses.

      IT IS SO ORDERED this 23rd day of August, 2021.




                                           18
